Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 05/10/2021 in which claims 1-15 are pending and ready for examination as of the preliminary amendment filed on 09/20/2021.

Drawings

The Examiner contends that the drawings submitted on 05/10/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2014/0268337) in view of Nakajima (US 2010/0277801).

As to claim 15, Lu teaches a retroreflective sheeting comprising:



and a base layer formed of a retroreflective material having an array of cube corner elements that is operably adhered to the body layer opposite the front surface (see [0027]-[0036] for description of different layers such as the strengthening layer, upper body layer, prism layer, and lower body layer; also see FIGs. 3B, 3C, 4, and 5 and [0043]-[0044] for the different layers and cube corner retroreflective elements 12; additionally see [0003]-[0005] and FIGs. 1-2 for cube corner elements 12).

Lu does not explicitly teach a body layer formed of a material transparent to wavelengths from 400-1000 nanometers.

However, Nakajima teaches a body layer formed of a material transparent to wavelengths from 400-1000 nanometers (abstract, [0018], [0028], [0034], [0038], [0049], [0062]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lu’s system with Nakajima’s system in order to create a transparent, wavelength-selective retroreflector capable of retroreflecting light within a specific wavelength range while being transparent to visible light. The transparent, wavelength-selective retroreflector allows visible light to pass therethrough and selectively retroreflects light within a specific wavelength range. Some preferred embodiments of a transparent wavelength-selective retroreflector are transparent such that a color or image underlying the retroreflector can be seen therethrough. The retroreflector, therefore, can have an aesthetic effect on the appearance of the place where the retroreflector is installed. Accordingly, the retroreflector can be installed in a place where design or aesthetics are important. In addition, some preferred embodiments of the retroreflector permit light to pass therethrough. Thus, even when the retroreflector is disposed on a lighting indicator or another type of indicators, the retroreflector does not adversely affect the performance of the indicator (Nakajima; [0007] and [0011]).

Allowable Subject Matter

Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 7, and 11, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482